DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carollo et al (US 2016/0116748; hereinafter referred to as Carollo). 
Regarding Claim 1, Carollo teaches a dual mode virtual reality and augmented reality headset (Figures 4-6; wherein henceforth references to figure 4 incorporates 4A and 4B, references to figure 5 incorporates 5A-5C and references to figure 6 incorporates 6A-6B, unless otherwise stated), comprising:
a head-attachment (Figure 4A; Support 408);
a main frame (Figure 4A; Side Frames 404) coupled to the head-attachment (Figure 4A; Support 408); and
a pivot frame (Figure 5; Display 106b, Combiner 502 and Hinge 504), comprising:

a reflective screen (Figures 5 and 6; Combiner 502) configured to reflect content shown on the display screen (see Paragraph [0042]; wherein it is disclosed that in AR mode, as shown in FIGS. 6A-6B, the flat plate combiner 502 may rotate into an angled position from which it (i) is transmitted by the user's line-of-sight 602; and (ii) reflects an image from the displays 106a, 106b),
wherein the pivot frame (Figure 5; Display 106b, Combiner 502 and Hinge 504) is pivotally coupled to the main frame (Figure 4A; Side Frames 404) to allow the pivot frame (Figure 5; Display 106b, Combiner 502 and Hinge 504) to be moved between a first pivot frame position (see Figure 6; wherein the first pivot frame position is depicted) and a second pivot frame position relative to the main frame (see Figure 5 wherein the second pivot frame position is depicted), 
wherein in the first pivot frame position (see Figure 6 wherein the first pivot frame position is depicted), the reflective screen (Figure 6; Combiner 502) is configured to at least partially intersect a field of view of a user wearing the dual mode VR and the AR headset (see Figure 6 and Paragraph [0042]; wherein it is disclosed that in AR mode, as shown in FIGS. 6A-6B, the flat plate combiner 502 may rotate into an angled position from which it (i) is transmitted by the user's line-of-sight 602; and (ii) reflects an image from the displays 106a, 106b), and 
wherein in the second pivot frame position (see Figure 5 wherein the second pivot frame position is depicted) the display screen (Figure 5; Display 106b) is further 
Regarding Claim 2, Carollo teaches the limitations of claim 1 as detailed above.
Carollo further teaches in the first pivot frame position (see Figure 6 wherein the first pivot frame position is depicted) the display screen (Figure 6; Display 106b) is further configured to not intersect the field of view when the electronic device (Figure 6; Display 106b) is accommodated in the holder (see Figure 6 and Paragraph [0042]; wherein it is disclosed that in the AR mode, as shown in FIGS. 6A-6B, the displays 106a, 106b are displaced from the line-of-sight of the user while still providing an image to the user).
Regarding Claim 3, Carollo teaches the limitations of claim 1 as detailed above.
Carollo further teaches corrective optics (Figure 6; Optics) operably coupled to the pivot frame (see Figure 6), wherein the corrective optics are configured to move to a first position relative to the main frame when the pivot frame moves to the first pivot frame position (see Figure 6; wherein upon the first pivot frame position being accomplished the optics are moved out of a line of sight of the viewer).
Regarding Claim 4, Carollo teaches the limitations of claim 3 as detailed above.
Carollo further teaches the corrective optics (Figure 5; Optics) are further configured to at least partially intersect the field of view when the pivot frame (Figure 5; Display 106b, Combiner 502 and Hinge 504) is in the second pivot frame position (see 
Regarding Claim 5, Carollo teaches the limitations of claim 3 as detailed above.
Carollo further teaches the pivot frame (Figure 5; Display 106b, Combiner 502 and Hinge 504) further comprises a first link (Figure 5; Hinge 504), wherein a first end of the first link (Figure 5; Hinge 504) is fixedly coupled to the holder (see Figure 5), and wherein a second end of the first link (Figure 5; Hinge 504) is pivotally coupled to the main frame (see Figure 5).
Regarding Claim 20, Carollo teaches the limitations of claim 1 as detailed above.
Carollo further teaches corrective optics (Figure 5; Optics) operably coupled to the pivot frame (Figure 5; Display 106b, Combiner 502 and Hinge 504), wherein the corrective optics (Figure 5; Optics) are configured to move to a second position relative to the main frame (Figure 4A; Side Frames 404) when the pivot frame (Figure 5; Display 106b, Combiner 502 and Hinge 504) moves to the second pivot frame position (see Figure 5; wherein when the second pivot frame position is accomplished the optics are moved into a line of sight of the viewer).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Carollo et al (US 2016/0116748; hereinafter referred to as Carollo) as applied to claim 5.
Regarding Claim 6, Carollo teaches the limitations of claim 5 as detailed above.
Carollo further teaches the first link (Figure 5; Hinge 504) extends from the holder (Figure 5; Display 106b; wherein the holder is an inherent structural component) at an angle (see Figure 5).
Carollo does not expressly disclose that the first link extends from the holder at an acute angle.
However, Figures 5 and/or 6 of Carollo shows that there is a relationship between these two structural elements in properly propagating a reflected image from the combiner 502 through the optics to the eyes of a viewer. Accordingly, the angle between the holder and the first link can be an acute angle. Furthermore, the applicant has not stated that any long standing or stated problem in the art is solved by orienting the first link such that an acute angle is formed between the first link and the holder. Therefore, absent any showing or criticality, it would have been obvious to one of ordinary skill in the art to orient the first link such that the first link extends from the holder at an acute angle.
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art (see In re Aller, 105 USPQ 233).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Carollo et al (US 2016/0116748; hereinafter referred to as Carollo) as applied to claim 5, in view of Ellsworth et al (US 2017/0045746; hereinafter referred to as Ellsworth).
Regarding Claim 7, Carollo teaches the limitations of claim 5 as detailed above.
Carollo does not expressly disclose that the reflective screen is partially curved.
Ellsworth discloses a virtual reality headset (Figure 4; Attachment 400), comprising:
a head attachment (Figure 4; Frame 101); and
a holder (Figure 4; Hinge 805) configured to accommodate a projector (Figure 4; Projector Housing 102) configured to project an image (see Paragraph [0026]); and 
a reflective screen (Figure 4; Prism 401) configured to reflect content projected by the projector (see Figure 4); wherein the reflective screen (Figure 4; Prism 401) is partially curved (see Figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the reflective screen of Carollo such that the reflective screen is partially curved, as taught by Ellsworth, because doing so would allow for images from the projector to be brought to focus upon the screen wherein enough light is reflected from the screen and is directed back to the eye or eyes of a user to view the projected image (see Ellsworth Paragraph [0035]).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Carollo et al (US 2016/0116748; hereinafter referred to as Carollo) as applied to claim 5, in view of Lanier et al (US 2016/0349509; hereinafter referred to as Lanier).
Regarding Claim 8, Carollo teaches the limitations of claim 5 as detailed above.
Carollo does not expressly disclose that the pivot frame further comprises a reflective element, wherein the reflective element is configured to reflect light along an optical axis of a camera of the electronic device when the electronic device is accommodated in the holder.
Lanier discloses an augmented reality headset (Figures 6 and 7), comprising: a head attachment (Figure 1; Head Strap 180); a main frame (Figure 1; Transparent Optical Member 140) coupled to the head-attachment (see Figure 1); and a pivot frame (Figures 1, 6 and 7; Slot 110 and/or Attachment Mechanism 795 and Reflectors 630 or 730), comprising: a holder (Figures 1 ad 7; Slot 110 and/or Attachment Mechanism 795) configured to accommodate an electronic device (see Figures 6 and 7; Smartphone 600 or 700) having a display screen (see Figures 6 and 7; Display Screen 610 or 710); and a reflective screen (Figures 6 and 7; Partial Reflector 660 or 770) configured to reflect content shown on the display screen (see Figures 6 and 7; Paragraphs [0078] and [0085); wherein
the pivot frame (Figures 1, 6 and 7; Slot 110 and/or Attachment Mechanism 795 and Reflectors 630 or 730) further comprises a reflective element (Figures 6 and 7; Reflectors 630 or 730), wherein the reflective element (Figures 6 and 7; Reflectors 630 or 730) is configured to reflect light along an optical axis of a camera (Figures 6 and 7; Camera 620 or 720) of the electronic device (Figures 6 and 7; Smartphone 600 or 700) when the electronic device (Figures 6 and 7; Smartphone 600 or 700) is accommodated in the holder (see Figures 6 and 7).

Regarding Claim 9, Carollo as modified by Lanier discloses the limitations of claim 8 as detailed above.
Carollo does not expressly disclose that the reflective element comprises at least one surface extending at a first acute angle relative to the holder.
Lanier further discloses the reflective element (Figures 6 and 7; Reflectors 630 or 730) comprises at least one surface extending at a first angle relative to the holder (see Figures 6 and 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the dual mode VR and AR headset of Carollo such that the reflective element comprises at least one surface extending at a first angle relative to the holder, as taught by Lanier, because doing so would allow for images from these cameras to be used to enable various virtual optical zoom effects of real-world objects in the real-world environment or other virtual special effects based on real-time real-world imaging (see Lanier Paragraph [0081]).

Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art (see In re Aller, 105 USPQ 233).
Regarding Claim 10, Carollo as modified by Lanier discloses the limitations of claim 8 as detailed above.
Carollo further discloses the corrective optics (Figures 5 and 6; Optics) are fixedly coupled to the reflective screen (see Figures 5 and 6; Combiner 502).
Regarding Claim 11, Carollo as modified by Lanier discloses the limitations of claim 10 as detailed above.
Carollo further discloses the corrective optics (Figures 5 and 6; Optics) are configured to extend from the reflective screen (Figures 5 and 6; Combiner 502.

However, Figures 5 and/or 6 of Carollo shows that there is a relationship between these two structural elements in properly propagating the reflected image from the combiner 502 through the optics. Accordingly, the angle between the corrective optics and the reflective screen can be an obtuse angle. Furthermore, the applicant has not stated that any long standing or stated problem in the art is solved by orienting the corrective optics such that an obtuse angle is formed between the corrective optics and the reflective screen. Therefore, absent any showing or criticality, it would have been obvious to one of ordinary skill in the art to orient the corrective optics such that an obtuse angle is formed between the corrective optics and the reflective screen.
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art (see In re Aller, 105 USPQ 233).
Regarding Claim 12, Carollo as modified by Lanier discloses the limitations of claim 9 as detailed above.
Carollo further discloses the corrective optics (Figures 5 and 6; Optics) are pivotally coupled to the main frame (see Figures 5 and 6).

Allowable Subject Matter
Claims 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
In regards to claim 13, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the pivot frame further comprises a second link and a connecting rod, wherein a third end of the second link is fixedly coupled to the first link to form a V-shape, wherein the V-shape is open in a direction towards the holder, wherein a fourth end of the second link is pivotally coupled to a fifth end of the connecting rod, and wherein a sixth end of the connecting rod is pivotally coupled to the corrective optics.
These limitations in combination with the limitations of claims 1, 3, 5, 8, 9 and 12 would render the claim non-obvious over the prior art of record if rewritten.
Dependent claims 14-19 would likewise be allowable if the aforementioned amendment were made by virtue of their dependency upon claim 13. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648.  The examiner can normally be reached on Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882